Motion for leave to appeal to the Court of Appeals granted. [See Matter of New York Edison Co. v. Maltbie, 244 App. Div. 685.] The court hereby certifies that the following questions of law have arisen which, in its opinion, ought to be reviewed by the Court of Appeals: 1. Are the orders and determinations of the Public Sendee Commission dated November 23, 1933, as amended by orders dated January 30 and June 26, 1934, involved in this proceeding, in the particulars annulled by this court, reviewable on certiorari? 2. If question numbered “ 1 ” be answered in the affirmative, are the provisions of the said orders of the Commission which direct corporations to rewrite their operating property (fixed capital) accounts upon the basis of “ original cost,” which is defined as “ the actual money cost (or the current money value of any consideration other than money) of property at the time when it was first devoted to the public service, whether by the accounting company or by a predecessor public utility,” valid under the laws and Constitutions of the State of New York and the United States of America? 3. If questions numbered “ 1 ” and “ 2 ” be answered in the affirmative, are the provisions of the said orders of the Commission which direct corporations to transfer the excess of “ book cost ” as therein defined, over what is determined to be “ original cost,” as therein defined, of their properties from the operating property (fixed capital) accounts to a suspense account valid under the laws and Constitutions of the State of New York and of the United States of America? 4. If questions numbered “ 1,” “ 2 ” and “ 3 ” be answered in the affirmative, are the provisions of the said orders of the Commission which direct corporations to write off and eliminate from their books of account and records by charges against income or *897surplus such amounts as may be determined to be the excess of “ book cost,” as therein defined, over “ original cost,” as therein defined, of their properties valid under the laws and Constitutions of the State of New York and of the United States of America? 5. If question numbered “ 1 ” be answered in the affirmative, are the provisions of the said orders of the Commission which require corporations to adopt the “ straight line ” method of accounting for depreciation, as therein provided, valid under the laws and Constitutions of the State of New York and of the United States of America? 6. If question numbered “ 1 ” be answered in the affirmative, are the provisions of the said orders of the Commission designated as account 142, “ Capital Stock Expense,” valid under the laws and Constitutions of the State of New York and of the United States of America? 7. If question numbered “ 1 ” be answered in the affirmative, are the provisions of the said orders of the Commission designated as account 146, “ Regulatory Commission Suspense,” valid under the laws and Constitutions of the State of New York and of the United States of America? Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.